Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
La mayoría de los integrantes del Tribunal revoca la decisión emitida por la Comisión Industrial de Puerto Rico por el exclusivo fundamento de que la misma resultaba improcedente en vista del hecho de que la decisión que emitiera el Fondo del Seguro del Estado (en adelante el Fondo) en el presente caso era una “basada en prueba pe-ricial clara y concisa”.
Nos preocupa que el Tribunal guarde “silencio” sobre el hecho de que la errónea decisión de la Comisión Industrial que revisamos, fue emitida en etapa de reconsideración, ha-*580sada la misma en literatura médica que el Fondo no tuvo la oportunidad de refutar-, situación que resulta impermisible y que la mayoría no debe pasar por alto por el bien de todas las partes que acuden, a diario, ante dicha comisión.
r — H
Como es de todos conocido, los tribunales de justicia es-tán obligados a tomar conocimiento judicial de la Consti-tución y leyes del Estado Libre Asociado y de la Constitu-ción y leyes de Estados Unidos. Además, pueden tomar conocimiento judicial de las leyes y el derecho de los esta-dos y territorios de Estados Unidos, así como de las reglas y reglamentos del Estado Libre Asociado y de Estados Unidos. Véase Regla 12 de Evidencia de 1979 (32 L.RR.A. Ap. IV). Por otro lado y, en lo pertinente, no debe haber duda del hecho de que los tribunales pueden tomar conoci-miento judicial de literatura médica; ello, naturalmente, al amparo de las disposiciones de la Regla 11(A)(1) y (2) de Evidencia, 32 L.P.R.A. Ap. IV.
Conforme establece la Sec. 3.13 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, 3 L.P.R.A. sec. 2163(d), las agencias administrativas pueden tomar conocimiento oficial de todo aquello que pueda ser objeto de conocimiento judicial en los tribunales. Un conocedor de esta materia ha señalado que las agencias administrativas, “debido a su presunto cono-cimiento especializado pueden tomar conocimiento oficial en una dimensión más amplia que la de los tribunales so-bre las materias que le han sido delegadas y la información que recopilan de diversas maneras. Se justifica este enfo-que porque están capacitados como expertos para tomar conocimiento de los hechos notorios y obvios en su campo de actividad especializada”. (Énfasis suplido.) D. Fernán-dez Quiñones, Derecho Administrativo y Ley de Procedi-miento Administrativo Uniforme, Colombia, Ed. Forum, 1988, pág. 184.
Ahora bien, sabido es que los tribunales apelativos, al *581ejercer su función revisora, están en la obligación de resolver el caso ante su consideración a base de la prueba —oral, documental y pericial— que desfiló en el juicio ce-lebrado en instancia; debiendo abstenerse de utilizar lite-ratura, pertinente a la cuestión en controversia, que no fue objeto de consideración a nivel de instancia. Ríos Ruiz v. Mark, 119 D.P.R. 816, 821-822 (1987).
El referido principio está plasmado en las disposiciones de la Sec. 3.18 de la citada Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2168. Dicha disposición legal establece que el “expediente de la agencia constituirá la base exclusiva para la acción de la agencia en un procedimiento adjudica-tivo bajo este capítulo y para la revisión judicial ulterior”. (Énfasis suplido.)
Como correctamente señala el profesor Fernández Qui-ñones, en relación con el proceso administrativo, “[l]a acep-tación de la doctrina del conocimiento oficial no debe ser entendida en forma irrestricta”. Fernández, op. cit. Es indispensable que exista: “(1) especificidad del hecho, [puesto que] la agencia no puede descansar en su especialidad y, por lo tanto, tiene que particularizar la fuente de donde proviene la información; (2) la oportunidad de que la parte contraria refute la información o presente argumentos adi-cionales que clarifiquen los hechos sobre los cuales se ha tomado conocimiento oficial. Estos principios son salva-guardas procesales para garantizar un procedimiento justo”. (Énfasis suplido.) íd.
M HH
En el presente caso, y luego de la celebración de las correspondientes vistas evidenciarías, la Comisión Industrial emitió decisión confirmatoria de la emitida por el Fondo. Inconforme, el obrero radicó una moción de reconsideración. La Comisión Industrial, en etapa de re-consideración y citando literatura médica que no había *582sido anteriormente objeto de consideración, reconsideró su decisión original y revocó la decisión del Fondo.
Dicha actuación resulta violatoria no sólo del debido procedimiento de ley, sino que de las disposiciones de la antes citada Sec. 3.18 de la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico. El Fondo nunca tuvo la oportunidad de refutar esa litera-tura médica que la Comisión Industrial utilizó como fun-damento para reconsiderar su decisión original. Procede, en esas circunstancias, la revocación de la decisión emitida por la Comisión Industrial.